ON RETURN TO REMAND

TAYLOR, Judge.
The appellant, Eddie Zote Hamilton, appeals from the summary denial of his petition for post-conviction relief filed pursuant to Rule 32, AR.Crim.P., attacking an assault conviction and the sentence therefor. We remanded this cause so that a hearing could be held on the appellant’s allegation that he was illegally sentenced under the Habitual Felony Offender Act (HFOA). Hamilton v. State, 635 So.2d 911 (Ala.Cr.App.1993).
The trial court complied with our directions and held a hearing. The record shows that the appellant’s sentence had been enhanced by a prior conviction for murder. The felony used to enhance his assault conviction occurred before the “commission of the offense for which the defendant [was] being sentenced.” Coulter v. State, 438 So.2d 336, 347 (Ala.Cr.App.1982), affd, 438 So.2d 352 (Ala.1983). The appellant was not illegally sentenced.
The denial of appellant’s petition for post-conviction relief is due to be affirmed.
AFFIRMED.
AH the Judges concur.